Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Bollinger. (Reg # 65711) on 11/12/2021.

The application has been amended as follows: 

Claim 11. (Currently Amended) An object recognition method by an object recognition device for recognizing an object, comprising the steps of: 
allowing a memory  to store a reference image of an object of a recognition candidate, each feature point in the reference image, and a feature quantity at each feature point; 
acquiring a scene image that is an image of a recognition processing target;
detecting, via a processor, a definition indicating a degree of sharpness in each region of the acquired scene image; 

executing, via the processor, by different methods, in the detection of the feature point and the process of matching with the feature point, at least one of an extraction method of Application No.: 16/721,521feature points in a first region of the scene image where the definition is a first range and in a second region of the scene image where the definition is a second range lower than the first range, and a detection method of feature quantities in the first region and the second region, [[ 
storing, in the memory, a first feature quantity that is high in expressing capability and a second feature quantity that is high in a degree of robustness for each feature point of the reference image, 
performing, via the processor, a matching process of a feature point using the first feature quantity for the first region of the scene image and performs a matching process of a feature point using the second feature quantity for the second region,
storing, in the memory, a third feature quantity indicating a three-dimensional position information of an image for each region of the reference image, and 
performing, via the processor, a process of matching with a feature point of the reference image using the third feature quantity for a third region of the scene image of which the definition is a third range lower than the second range.

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 10/29/2021, all prior rejections/objections are withdrawn and claims 1, 3 and 5-11 are allowed. 


Regarding independent claim 11, none of the cited arts in combination disclose or suggests at least the “executing, via the processor, by different methods, in the detection of the feature point and the process of matching with the feature point, at least one of an extraction method of- 10 - 7037569.1Applicant: HITACHI, LTD. Application No.: 16/721,521feature points in a first region of the scene image where the definition is a first range and in a second region of the scene image where the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669